Citation Nr: 0308591	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kurt Ehrman, Counsel



INTRODUCTION

The veteran had honorable active military service from May 
1968 to November 1969, which included a tour of duty in the 
Republic of Vietnam, for which the veteran was awarded the 
Silver Star Medal for personal gallantry in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
RO, which denied the veteran's claim for an increased rating 
for his PTSD.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him an appropriate VA medical examination, all 
in an effort to assist him in substantiating his claim for VA 
compensation benefits.  

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to demonstrated symptoms of: some occasional mood 
disturbances; evidence of delusional thinking and occasional 
generalized paranoid ideation; occasional suicidal ideation 
without intent or plan; and fair insight and judgment; but 
with no evidence of any obsessional rituals; speech 
impairment; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance or hygiene; 
and reports of severe social phobia, but demonstrated ability 
to establish and maintain some effective relationships.  




CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
are more closely approximated for service-connected PTSD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. § 3.159 
(VCAA).  The veteran was provided adequate VA or VA acquired 
psychiatric examinations a number of times, most recently in 
October 2000.  Additionally, all identified VA and private 
treatment records pertinent to the appeal have been 
obtained-in this case, the veteran has denied any 
psychiatric treatment, stating that it makes his 
symptomatology worse.  Accordingly, the Board finds that VA 
has met its duty to assist.  

VA has also met VCAA's notice requirements: A February 2000 
statement of the case (SOC), a September 2000 letter, and a 
February 2002 supplemental statement of the case (SSOC) 
advise why it was felt at the RO that the evidence submitted 
to date did not support the claim on appeal.  Additionally, 
the veteran was provided an opportunity for a personal 
hearing, either at the RO or before the Board, but he 
indicated that he did not want one.  The salient point is 
that the veteran was afforded every opportunity to provide 
his sworn testimony and to submit evidence to substantiate 
his claim on appeal.  Moreover, the above correspondences, 
notices and development actions at the RO indicate that the 
veteran and his representative were advised of what needed to 
be done to support the claim on appeal, and what VA would do 
in response.  Notice of VCAA was not issued to the veteran.  
However, an April 16, 2003 informal hearing presentation of 
the veteran's representative explained that the veteran seeks 
only a 50 percent evaluation for service-connected PTSD.  The 
Board has appropriately limited the claim on appeal, fully 
granting the benefit sought on appeal.  Accordingly, with no 
prejudice to the veteran by granting the benefit sought on 
appeal, the Board finds that the spirit of VCAA has been met 
in full.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board concludes that VA has met both the duty to 
assist and notice provisions of VCAA; further development 
would serve no useful purpose.

II.  Evaluation of PTSD.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Under the current criteria for PTSD, set forth at 38 C.F.R. § 
4.130, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The veteran's PTSD is presently rated as 30 percent disabling 
under the above criteria.  He asserts entitlement to a 50 
percent rating.  The Board has carefully reviewed the VA 
examination report of December 1999, the private examination 
report of October 2000, as well as the documented clinical 
history.  The Board finds that the criteria for a 50 percent 
evaluation for service-connected PTSD are more closely 
approximated, although not completely met.  Parenthetically, 
greater impairment is not demonstrated by the objective 
medical evidence.  

PTSD is generally said to warrant a 50 percent evaluation 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

The assignment of a 70 percent evaluation is contemplated 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

On psychiatric examinations in December 1999 and October 
2000, the veteran reported frequent nightmares of traumatic 
Vietnam combat experiences, as well as flashbacks, intrusive 
thoughts, all of which cause sleep disturbances.  He also 
reports significant social and industrial impairment due to 
his easy irritability and anger, and he was thought to have a 
depressed mood.  The veteran reported that while he has been 
able to maintain a career as a purchasing agent for the past 
23 years, he went through approximately 20 secretaries during 
this time due to his easy irritability and anger over common 
clerical mistakes.  He also indicated that his irritability 
and anger has caused him to loose out on promotional 
opportunities.  The Board notes that an August 2000 statement 
of the veteran reveals considerable anger at what appears to 
have been a mere typographical error of little or no 
consequence, made on a December 1999 report of VA psychiatric 
examination.  

The veteran's PTSD findings are, however, limited, and 
evidence a level of functioning which falls short of the sort 
of severe and persistent psychiatric symptomatology which is 
contemplated by a 70 percent evaluation under the current 
criteria.  The veteran has always been found to have full and 
coherent speech, good personal hygiene, no impairment of 
thought process, and no suicidal or homicidal ideations.  The 
veteran is always alert and oriented times three, with intact 
memory and concentration, adequate insight, and fair 
judgment.  Accordingly, the criteria for a 70 percent 
evaluation are not met.  The Board adds that all examiners 
have determined that his PTSD results in less than total 
social and industrial impairment, and that the veteran is 
competent to handle his own affairs.  

The Board finds that the criteria for a 50 percent evaluation 
for PTSD are more closely approximated in this case.  In 
finding so, the Board also notes that while a December 1999 
VA examiner gave the veteran a 64 score on the Global 
Assessment of Functioning (GAF) scale, subsequent psychiatric 
examination in October 2000 revealed a GAF score of 45 to 50.  
The instant action of the Board is consistent with these 
variable GAF scores.  In assessing the evidence of record, it 
is important to note that the GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV, p. 32).  A 
GAF score of 41 to 50 is defined as "serious" symptoms 
(e.g., suicidal ideation, severe obsess ional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  While the veteran given a GAF score of 45 in 
October 2000, the listed symptoms clearly indicate a greater 
level of functioning than a 45 to 50 GAF score would 
otherwise suggest.  Moreover, the Board emphasizes that the 
veteran denies any PTSD therapy or treatment, even though the 
December 1999 VA examiner indicated that this would be of 
benefit.  

A GAF score of 51 to 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers)." Ibid.  In light of 
Diagnostic Code 9411 and the evidence of record, the Board 
finds that the manifestations of his PTSD more closely 
approximate the criteria for a 50 percent rating-but no 
more, in this case.  It is emphasized that the veteran's 
identified PTSD symptomatology controls the decision in this 
case, and the Board finds that these symptoms warrant no more 
than a 50 percent evaluation.  Accordingly, based on the 
evidence of record, the Board finds that a 50 percent 
evaluation for the veteran's PTSD is warranted for the entire 
period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the medical evidence of 
record more closely approximates the criteria for a 50 
percent evaluation, but no more, as set forth above.  




ORDER

Entitlement to a 50 percent rating for the veteran's service-
connected PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

